Filed Pursuant to Rule 424(b)(5) Registration No. 333-189372 Prospectus Supplement (To Prospectus dated July2, 2013) TearLab Corporation 2,600,000 shares of Common Stock We are offering 2,600,000 shares of our common stock, $0.001 par value per share, pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is listed on The NASDAQ Capital Market under the symbol “TEAR” and on the Toronto Stock Exchange under the symbol “TLB.”The last reported sale price of our common stock on The NASDAQ Capital Market on July 24, 2013 was $13.72 per share.The last reported sale price of our common stock on the Toronto Stock Exchange on July 24, 2013 was Cdn. $14.09 per share. Our business and an investment in our common stock involve significant risk.Please see the sections entitled “Risk Factors” beginning on page S-5 of this prospectus supplement and in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, which has been filed with the Securities and Exchange Commission and is incorporated by reference in this prospectus supplement and the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discount $ $ Net proceeds, before expenses, to us $ $ The underwriters may also purchase up to an additional 390,000 shares from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus supplement to cover over-allotments, if any. If the underwriters exercise the option in full, the total underwriting discount will be $2,421,900 and the total net proceeds, before expenses, to us will be $37,943,100. The underwriters expect to deliver the shares against payment on or aboutJuly 30, 2013. Joint Book-Running Managers Canaccord Genuity Craig-Hallum Capital Group Co-Managers Roth Capital Partners Feltl and Company The date of this prospectus is July 24, 2013 TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement iii Prospectus Supplement Summary S-1 Overview S-1 Dry Eye Disease S-1 Patents and Proprietary Rights S-2 Recent Developments S-3 Corporate Information S-3 The Offering S-4 Risk Factors S-5 Risks Related to Our Business S-5 Risks Related to This Offering and Our Common Stock S-13 Forward-Looking Statements S-17 Dilution S-18 Use of Proceeds S-19 Underwriting S-20 Legal Matters S-23 Experts S-23 Where You Can Find More Information S-23 Information Incorporated By Reference S-23 Prospectus Page About this Prospectus 1 Prospectus Summary 2 The Securities We May Offer 3 Risk Factors 6 Forward-Looking Statements 6 Ratio of Earnings to Fixed Charges 7 Use of Proceeds 7 Dividend Policy 7 Description of our Capital Stock 8 Description of the Debt Securities 10 Description of the Depositary Shares 21 Description of the Warrants 24 Plan of Distribution 25 Legal Matters 28 Experts 28 Where You Can Find More Information 28 Information Incorporated By Reference 29 -ii- ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is the prospectus supplement, which describes the specific terms of this offering. The second part, the accompanying prospectus, provides more general information about the securities we may offer from time to time, some of which may not apply to the common stock offered by this prospectus supplement. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus, all information incorporated by reference herein and therein, and the additional information described under “Where You Can Find More Information” on pageS-23 of this prospectus supplement. These documents contain information you should consider when making your investment decision. This prospectus supplement may add, update or change information contained in the accompanying prospectus. To the extent that any statement that we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference therein, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference therein. We have not, and the underwriters have not, authorized any other person to provide you with any information that is different. We are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The distribution of this prospectus supplement and/or the accompanying prospectus and the offering of the common stock in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and/or the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the common stock and the distribution of this prospectus supplement and/or the accompanying prospectus outside the United States. This prospectus supplement and/or the accompanying prospectus do not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement and/or the accompanying prospectus by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. -iii- PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents we incorporate by reference. This summary is not complete and does not contain all the information you should consider before investing in our common stock pursuant to this prospectus supplement and the accompanying prospectus. Before making an investment decision, to fully understand this offering and its consequences to you, you should carefully read this entire prospectus supplement and the accompanying prospectus, including “Risk Factors” beginning on pageS-5 of this prospectus supplement, the financial statements, and related notes, and the other information that are incorporated by reference herein, including our Annual Report on Form10-K for the fiscal year ended December31, 2012 and our Quarterly Report on Form10-Q for the quarter ended March31, 2013. TearLab Corporation Overview We are an in-vitro diagnostic company based in San Diego, California. We are commercializing a proprietary tear testing platform, the TearLab ® Osmolarity System, which enables eye care practitioners to test for highly sensitive and specific biomarkers using nanoliters of tear film at the point-of-care. Our first product measures tear film osmolarity for the diagnosis of Dry Eye Disease, or DED. Osmolarity is a quantitative and highly specific biomarker that has been shown to assist in the diagnosis and disease management of DED. The TearLab ® Osmolarity System consists of the following three components: (1) the TearLab ® disposable, which is a single-use microfluidic microchip; (2) the TearLab ® Pen, which is a hand-held device that interfaces with the TearLab ® disposable; and (3) the TearLab ® Reader, which is a small desktop unit that allows for the docking of the TearLab ® Pen and provides a quantitative reading for the operator. The innovation of the TearLab ® Osmolarity System is its ability to measure precisely and rapidly, and inexpensively, biomarkers in nanoliter volumes of tear samples or approximately 1,000 times less volume than required for older laboratory devices. Historically, eye care researchers have relied on expensive instruments to perform tear biomarker analysis. In addition to their cost, these conventional systems are slow, highly variable in their measurement readings, and not categorized as waived by the United States Food and Drug Administration, or FDA, under regulations promulgated under the Clinical Laboratory Improvement Amendments, or CLIA. The TearLab ® Osmolarity System has received CE mark approval, FDA 510(k) clearance, and a Medical Device License from Health Canada.In addition, the FDA granted a CLIA waiver for the TearLab ® Osmolarity System on January 23, 2012. We distribute the TearLab ® Osmolarity System directly and through independent distributors in the United States.Outside of the United States, we have signed distribution agreements in each of the following countries: Spain, Portugal, Germany, France, Turkey, Ukraine, Bulgaria, Belgium, Netherlands, Switzerland, Finland, Sweden, Denmark, Norway, South Korea, Australia, Russia, Hungary, Greece, Canada, Slovakia, Argentina, the Czech Republic, Israel, Luxembourg, Italy and Saudi Arabia, a sales agreement in Japan and are selling directly to the customer in the United Kingdom. Dry Eye Disease There are estimated to be between 20 and 40 million people with DED in the United States alone, and this condition is estimated to account for up to one-third of all visits to U.S. eye care professionals.Less than 5% of DED patients are currently diagnosed and tested. S-1 Each time a person blinks, his or her eyes are resurfaced with a thin layer of a complex fluid known as the tear film.The tear film works to protect eyes from the outside world.Bacteria, viruses, sand, freezing winds and salt water (inclusive of most environmental factors) will not damage eyes when the tear film is intact.However, when compromised, a deficient tear film can be an exceedingly painful and disruptive condition.The tear film consists of three components: (1) an innermost mucin layer (produced by the surface cells); (2) the aqueous layer (the water in tears, produced by the lacrimal gland); and (3) an oily lipid layer which limits evaporation of the tears (produced by the meibomian glands, located at the margins of the eyelids).The apparatus of the ocular surface forms an integrated unit.When working correctly, the tear film presents a smooth optical surface essential for clear vision and proper immunity.Androgen deficiency andchronic inflammation of the lacrimal or meibomian glandmay lead to the condition known as dry eye, which has been likened to arthritis of the eye, and results in a compromised, fragile tear film. DED is often seen as a result of aging, diabetes, prostate cancer therapy, HIV, autoimmune diseases such as Sjögren's syndrome and rheumatoid arthritis, LASIK surgery, contact lens wear, menopause and as a side effect of hormone replacement therapy.Numerous commonly prescribed and over-the-counter medications also can cause, or contribute to, the manifestation of DED. There are millions of Americans who suffer from contact lens-induced DED, and 10% to 15% of these patients revert to frame wear annually due to dryness and discomfort. There are between 500,000 and 1.5 million LASIK procedures performed in the U.S. each year, and about 50% of patients experience DED post-operatively. Patents and Proprietary Rights We own or have exclusive licenses to multiple patents and applications relating to our technology and processes: ● nine (9) issued U.S. patents, relating to the TearLab ® Osmolarity System and related technology and processes and have applied for a number of other patents in the United States and other jurisdictions; ● nine (9) pending U.S. patent applications; ● eighteen (18) pending patent applications in countries/regions other than the United States, including seven (7) applications in Europe, four (4) applications in Japan, three (3) applications in Canada, two (2) applications in Australia, one (1) application in Brazil and one (1) application in Hong Kong; and ● one (1) granted Australian patent, one (1) granted Chinese patent, two (2) granted Mexican patents, one (1) granted Japanese patent, and one (1) granted European Patent Convention patent which has been validated in Austria, Belgium, Denmark, Finland, France, Germany, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland, Turkey and the United Kingdom. We intend to rely on know-how, continuing technological innovation and in-licensing opportunities to further develop our proprietary position.Our ability to obtain intellectual property protection for the TearLab ® Osmolarity System and related technology and processes, and our ability to operate without infringing the intellectual property rights of others and to prevent others from infringing our intellectual property rights, will have a substantial impact on our ability to succeed in our business.Although we intend to seek to protect our proprietary position by, among other methods, continuing to file patent applications, the patent position of companies like TearLab is generally uncertain and involves complex legal and factual questions.Our abilityto maintain and solidify a proprietary position for our technology will depend on our success in obtaining effective claims and enforcing those claims once granted.We do not know whether any part of our patent applications will result in the issuance ofany patents.Our issued patents or those that may be issued in the future or those licensed to us, may be challenged, invalidated or circumvented, which could limit our ability to stop would-be competitors from marketing tests identical to the TearLab ® Osmolarity System. S-2 In addition to patent protection, we have registered the TearLab trademark in the United States, the European Union, Japan, Korea, Mexico, the Russian Federation, Turkey, Canada, China, and Norway. Recent Developments The following financial and operational information for the quarter ended June 30, 2013 is based upon our preliminary estimates and is subject to completion of our quarter
